Case 2:19-cv-05590-PA-KK Document 49 Filed 08/24/20 Page 1 of 1 Page ID #:259




 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    KIRK HARRIS,                                Case No. CV 19-5590-PA (KK)
11                             Plaintiff,
12                       v.                       ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    T. ENGELS, ET AL.,                          UNITED STATES MAGISTRATE
                                                  JUDGE
14                             Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss the
22   Complaint is DENIED.
23
24   Dated: August 24, 2020
25
                                            PERCY ANDERSON
26                                          United States District Judge
27
28
